Title: To Thomas Jefferson from John Bondfield, 14 January 1789
From: Bondfield, John
To: Jefferson, Thomas



Sir
Bordeaux 14 Jany 1789

I have to reply to the Honor of your favor of the 14 Ulto.
I made recherches at the Prevoté to find out the two Americans who petitiond your intervention. They are not within the limits of this Jurisdiction.
The Season has been most uncommonly severe, since the 24 our River is full of Ice, great Loss’s are sustaind on the Navigation, many ship are Lost and others greatly Damaged.
Last night I receivd a Letter from the Captain of the ship in which Mrs. Barclay went passenger. He arrived in this River the 10th. and was forced to run his ship on shore at the Entrance to avoid the floating Ice. He writes me that the[y] left philadelphia the 20 novembre, the want of a secure Conveyance prevented him from sending up his Letters that I cannot advice you of the intelligence by him. He has on board 1350 Barrils flower. It comes in a favorable time and will leave great advance to the owners. The new Bounty will be a further gain. This Vessel I expect will return emidiately.—It is reported an American frigate is a shore on a Bank at the Entrance of the River. We suspect her to be the Comte d’Artois belonging to M. Morris & Co. with Tobacco. If so it will prove the second Capital Loss sustaind by that Interest within these few Days, having had advice of the Loss of the Clementine with 900 hhd. on the Isle of Rhe.
Our Market is draind of good Tobacco. The few hogsheds on hand sells at 37 and 38₶ for foreign Markets. A Cargoe of Inferior  was sold at 30₶. 10s. The farmers have reduced their price to 28. The loss of these two ships destind to them may posibly occation fresh instructions to their Agent here.
Inclose I transmit you the Comte De Lur accompt of the five Cases Sauterne, which I request the favor of you to pay to Mr. William Vernon, from whom I receivd a few days past a Letter.
Permit me to Interest you in behalf of that young Man. He is the son of a very respectable Citizen at New port Rhode Island. He has for these five Years past lead a life of disipation at Paris that is he has not fallen into the lose profligate Line that too frequently is the Lot of young Men, but tho his conections lay in a more Elevated class they are not less hurtful, engaging his time in Useless pursuits that might be employd fruitfully; his father has wrote me Urgently to engage him to return and has offerd to discharge his Engagments that he wrote me extended to about 4000 livres. I recomended him to wait on Mr. Le Couteuls whose conections in America might facilitate his freedom. I cannot say if he applied to them. He assured me could he once liberate his Engagements he would instantly return to America. His father is in affluent Circumstances and was the Young man Once in his family he might prove a useful Member of society. He is not wanting of inteligence.
I am affraid the suppression of the Packet Boats will prove of much private Loss by depriving us from receiving regular advices of shipments and time to make due Insurances.
With due respect I have the Honor to be Sir Your most obedient servant,

John Bondfield

